DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-9 are currently under examination. Claims 3-5 and 21-30 are withdrawn from consideration. No claims have been currently amended, newly added, or newly cancelled.
Previous Grounds of Rejection
Regarding claims 1-9, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, stands.
Regarding claims 1-9, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands.
Regarding claims 1-9, the rejection under 35 U.S.C. 103(a) as being unpatentable over Ercan et al. (US 2005/0265920 A1), and in view of Khalaf (SpringerPlus, 2013, 2, 619, applicants submitted in IDS) stands.
Previous Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for a transition alumina-based material recited in the claims 1-9.  The embodiments of the specification do not contain example explicitly covering the full scope of the claim language. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a transition alumina-based material comprising transition alumina based material and rare earth phosphate. Other elements could be present in the instant claimed “alumina-based material”.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art. 
All the factors have been considered regarding the claim, with the most relevant factors discussed below: 
(1) The breadth of claims: the claim is drawn a transition alumina-based material. It is known that alumina has a number of crystalline phases. However, applicants fail to provide the transition phase of alumina precursor and the end point of transition phase of alumina in the instant claimed composition. It renders the scope of the claims wide. 
(2) The nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill; (5) the level of predictability in the art, (8) relative skill in the art: the nature of the invention is to a transition alumina-based material. The instant examples fail to provide any method for controlling the rare-earth phosphate crystalline size less than 50 nm.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The state of the prior art with respect to this claimed embodiment is that there is a dearth of guidance available to one of ordinary skill for making up for the deficiencies of the disclosure. The level of skill in the art is high. Due to the unpredictability in the art of organic and organometallic chemistry, it is noted that each embodiment of the invention is required to be individually assessed for viability.
(6) The existence of working examples and (7) the quantity of experimentation needed to make or use the invention based on the content of the disclosure: The guidance and working examples provided in the specification is limited. It is known that alumina has a number of crystalline phases. Applicants fail to provide the transition phase of alumina precursor and the end point of transition phase of alumina in the instant claimed composition. Is the rare-earth metal to be part of the transition alumina-based material, as part of the “rare-earth phosphate’”, or both? It renders the scope of the claims wide.
The instant examples only provide limited polymorphs of precursor alumina and the end point transition phase alumina in the composition as the instant claims.
One of ordinary skill in the art would not know what kind of the composition is produced according these examples and clearly not be relying on the teachings of the specification or the state of the art. 
Thus, it would require undue experimentations on the part of one or ordinary skill in the art.
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Once the examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In reBrandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). The evidence provided by applicant need not be conclusive but merely convincing to one skilled in the art. See MPEP 2164/01(a), 2164/04 and 2164/05.
Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend upon the amount of factual evidence the declaration or affidavit contains to support the conclusion of enablement. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”); cf. In re Alton, 76 F.3d 1168, 1174, 37 USPQ2d 1578, 1583 (Fed. Cir. 1996) (declarations relating to the written description requirement should have been considered).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant should be encouraged to provide any evidence to demonstrate that the disclosure enables the claimed invention. Once that evidence is submitted, it must be weighed with all other evidence according to the standards set forth above so as to reach a determination as to whether the disclosure enables the claimed invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To overcome a prima facie case of lack of enablement, applicant must demonstrate by argument and/or evidence that the disclosure, as filed, would have enabled the claimed invention for one skilled in the art at the time of filing. This does not preclude applicant from providing a declaration after the filing date which demonstrates that the claimed invention works. However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art at the time of filing. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must reasonably enable the full scope of the claimed invention. 
Appropriated corrections are required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "transition alumina-based material" in claims 1-3 renders the claim indefinite.  The term "based” material is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriated corrections are required. 
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(b), for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ercan et al. (US 2005/0265920 A1), and in view of Khalaf (SpringerPlus, 2013, 2, 619, applicants submitted in IDS).
Regarding claim 1, Ercan et al. teach a high surface area rare earth alumina support comprising a transition alumina and rare earth metal oxide La2O3 ([0170]-[0180], Table 1). The resulting composition is dried at temperatures between 75 0C and 150 0C ([0129]), and then calcinating at temperature between 900 0C and 1000 0C for 3 hours ([0109]).
A transition alumina is obtained from an alumina hydrate precursor such as boehmite r-AlO(OH) (Khalaf, [0165]).
Although Ercan et al. do not specifically disclose phosphate as per applicant claim 1, Khalaf teaches impregnating of r-Al2O3 in an aqueous phosphate solution. The resulting composition is dried and calcinated. Crystallite size is <50 nm (Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to impregnating a transition alumina and rare-earth metal oxide taught by Ercan et al. in phosphate solution taught by Khalaf to obtain the invention as specified in the claim 1, motivated by the fact that the phosphate increase the surface area of r-Al2O3 (Abstract). The greater thee surface area, the more catalytic material is exposed to the reactants and the less time and catalytic material is needed to maintain a high rate of productivity (Ercan et al., [0004]).
Since both of Ercan et al. and Khalaf teach r-Al2O3 supported catalyst, one would have a reasonable expectation of success.
Regarding claims 2, as discussed above, the precursor transition alumina taught by Ercan et al. is boehmite as the instant claim ([0006]).
Regarding claim 3, the composition taught by Ercan et al. comprises at least 50%wt theta-alumina phase (applicant’s transition alumina phase) ([0020]-[0022]) ([0074]).
Regarding claims 4, as discussed above, the combined references of Ercan et al. and Khalaf teach phosphate salt and La oxide which forms LaPO4 in situ. 
Regarding claim 5, Khalaf teach 6%wt of the phosphate which is encompassed by the instant claimed ranges (page 8 of 9). 
Regarding claims 6-7, the crystallite size taught by Khalaf is 4.3 nm (page 4 of 9) and then calcinating at temperature taught by Ercan et al. is between 900 0C and 1000 0C for 3 hours which overlaps the instant claimed temperature ([0109]).
The references differ from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Regarding claims 8-9, the composition taught by Ercan et al. comprises BET 56 m2/g and pore volume of 0.42 ml/g as the instant clams (Table 1).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 5/25/2022, with respect to claims 1-9, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Regarding claims 1-9 rejected due to lack of enablement, applicants argued a person of ordinary skill in the art knows that there is a large body of prior art describing various modifications of support materials (including alumina-based supports) to improve some or other aspect of these supports. Nevertheless, not everything necessary to practice the invention need be disclosed. In fact, what is well-known is best omitted. All that is necessary is that one skilled in the art be able to practice the claimed invention, given the level of knowledge Serial No. 16/964,710Amendment Dated May 25, 2022and skill in the art. Further the scope of enablement must only bear a "reasonable correlation" to the scope of the claims. 
the specification provides detailed information on the method to provide a transition alumina rare earth oxide material. See paragraphs [0031] to [0048], of which [0040] and [0041] in particular provide clear guidance as to the transition alumina precursor starting material. 
The Examiner acknowledges that it is well-known that alumina has a number of crystalline phases. See also, e.g., Ercan et al. paragraph [0005]. Not providing the transition phase of the final product does not lead to a lack of enablement, as the transitions between various phases are well understood by a person skilled in the art (Remarks, pages 3-5).
The Office respectfully disagrees. As set forth in the previous office action dated on 02/25/2022,  the embodiments of the specification do not contain example explicitly covering the full scope of the claim language. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a transition alumina-based material comprising transition alumina based material and rare earth phosphate. Other elements could be present in the instant claimed “alumina-based material”. The term "based” material is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is known that alumina has a number of crystalline phases. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Applicants fail to provide the transition phase of alumina precursor and the end point of transition phase of alumina in the instant claimed composition. It renders the scope of the claims wide. 
The instant examples fail to provide any method for controlling the rare-earth phosphate crystalline size less than 50 nm.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The state of the prior art with respect to this claimed embodiment is that there is a dearth of guidance available to one of ordinary skill for making up for the deficiencies of the disclosure. The level of skill in the art is high. Due to the unpredictability in the art of organic and organometallic chemistry, it is noted that each embodiment of the invention is required to be individually assessed for viability.
(6) The existence of working examples and (7) the quantity of experimentation needed to make or use the invention based on the content of the disclosure: The guidance and working examples provided in the specification is limited. It is known that alumina has a number of crystalline phases. Applicants fail to provide the transition phase of alumina precursor and the end point of transition phase of alumina in the instant claimed composition. Is the rare-earth metal to be part of the transition alumina-based material, as part of the “rare-earth phosphate’”, or both? It renders the scope of the claims wide.
The instant examples only provide limited polymorphs of precursor alumina and the end point transition phase alumina in the composition as the instant claims.
One of ordinary skill in the art would not know what kind of the composition is produced according these examples and clearly not be relying on the teachings of the specification or the state of the art. 
Thus, it would require undue experimentations on the part of one or ordinary skill in the art.
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. 
As such, the rejection of claim 1 as set forth in the office action mailed 02/25/2022, is proper and stands.
The rejection for the remaining claims, 2 through 9, were either directly or indirectly dependent thereon stands.

Regarding claims 1-9 rejected as being indefinite, applicants argued the specification provide a clear description of the term "transition alumina-based material", namely: the transition alumina-based material comprises transition alumina and most preferably transition alumina derived from boehmite, transition alumina derived from silica- alumina, transition alumina derived from doped alumina or 6 derived from mixtures thereof. By doped alumina is meant alumina doped with alkaline earth oxides, ZrO2, rare-earth oxides or TiO2, each in the range of from 0.1 wt.% to 20 wt.%, preferably from 1 wt% to 5 wt.%, or mixtures thereof. The transition alumina-based material is preferably transition alumina derived from boehmite. 
By transition alumina is meant all alumina in a transition state between boehmite and alpha alumina. 
There is no requirement for provided a standard for ascertaining the requisite degree; any material comprising transition alumina falls within the claim scope of transition alumina-based material (Remarks, pages 5-6). 
The Office respectfully disagrees. As set forth in the previous office action dated on 02/25/2022,  the term "transition alumina-based material" renders the claim indefinite.  The term "based” material comprising transition alumina and derived from mixtures of silica-alumina and doped with alkaline earth oxides thereof is unclear because the meter and bounds of the terms of “comprising” and “derived” of transition alumina-based materials are indefinite. It may raise an issue of undue experimentation to determine which of the “derivatives” and after what process treatments exhibit the claimed properties.
As such, the rejection of claim 1 as set forth in the office action mailed 02/25/2022, is proper and stands.
The rejection for the remaining claims, 2 through 9, were either directly or indirectly dependent thereon stands.

Regarding claims 1-9 rejected as obvious over Ercan et al. and Khalaf et al., applicants argued Ercan describes the properties of transition alumina as catalyst supports (paragraph [0004]) and the need to thermally stabilize the transition alumina. The teaching of Ercan is to employ stabilizing agents (e.g., lanthanum) to stabilize the alumina (paragraph [0020]). Ercan is concerned with materials that are thermally stable at temperatures above 800°C (paragraph [0020]).
Khalaf therefore does not investigate thermostability of the catalysts (Remarks, pages 7-11).
Since the combined references of Ercan et al. and Khalaf e et al. teach all of the claimed reagents, composition and method of making of the composition, the physical properties of the rare earth phosphate (i.e., crystallite size that is<50 nm after calcination at 1000 0C for 3 hours, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Applicant’s arguments against the reference of Ercan et al. are not found persuasive. Because, note that while Khalaf et al. do not disclose all the features of the present claimed invention, Khalaf et al. is used as teaching reference, and therefore, it is not necessary for this reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely impregnating a transition alumina and rare-earth metal oxide in phosphate solution, and in combination with the references of Ercan et al, discloses the presently claimed invention as set forth in the office action mailed on 02/25/2022.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).